Citation Nr: 0619336	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral vascular 
disease (claimed as a vascular condition of the legs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from January 1951 
to July 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO,  inter alia, denied service connection for 
hypertension, for a heart disability, and for peripheral 
vascular disease.  The appellant filed a Notice of 
Disagreement (NOD) in October 2002, and the RO issued a 
Statement of the Case (SOC) in February 2003.  The appellant 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in March 2003.

In January 2005, the Board remanded the claims on appeal to 
the RO (via the Appeals Management Center (AMC) for further 
development.  The RO accomplished the requested additional 
action, continued the denial of the benefits sought (as 
reflected in a December 2005 Supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.   The appellant has been competently diagnosed with 
uncontrolled essential hypertension, coronary artery disease, 
and advanced peripheral vascular disease.

3.  There is no medical evidence that the appellant's 
hypertension, coronary artery disease, or peripheral vascular 
disease was present in service or for years thereafter.  

4.  The only competent opinion to directly address the 
question of medical relationship between the appellant's 
military service and his current hypertension, coronary 
artery disease, and peripheral vascular disease weighs 
against each claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(a) (2005) 

2.  The criteria for service connection for a heart 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a) (2005) 
 
3.  The criteria for service connection for peripheral 
vascular disease are not met.  38 U.S.C.A. §§  1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

Initially, the Board notes that these claims were originally 
denied in a February 2000 rating decision that found the 
claims to be "not well grounded" under the criteria in 
effect prior to enactment of the VCAA.  In August 2001, after 
the enactment of the VCAA, the RO issued a VCAA-compliant 
notice letter that advised the appellant that VA would make 
reasonable efforts to help him get medical records, 
employment records, and records from Federal agencies.  The 
letter also identified the elements required to establish 
entitlement to service connection, i.e., a condition, 
disease, or injury diagnosed or treated while on active duty, 
a showing of a current condition or residual at least 10 
percent disabling, and a showing of a connection, or link, 
between the two.  In January 2005, the AMC sent the appellant 
a post-remand notice letter that reiterated the above three 
elements for service connection, and addressed the types of 
evidence required to establish each.  After each letter, the 
appellant and his representative were afforded an opportunity 
to respond.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support each claim for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the RO's pre-rating notice letter 
in August 2001 and the AMC's post-remand notice letter of 
January 2005 collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those documents, the appellant was 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The documents identified the 
evidence of record to that point, including newly-received 
evidence, and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The January 2005 letter specifically advised the appellant, 
"Please provide us with any evidence or information you have 
pertaining to your claim."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate each claim and was afforded opportunity to 
submit information and/or evidence pertinent to each claim 
via the August 2001 letter.  Following the issuance of the 
January 2005 letter, which completed VA's notice requirements 
and corrected any deficiencies in the prior notice letter, 
the appellant was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal prior to 
the RO's readjudication of the claim in December 2005.  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating; however, 
because the Board's decision herein denies service connection 
for the claimed disabilities, no disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated, and as noted above the appellant filed 
a VA Form 21-4138 in February 2006 in which he stated that he 
had no additional evidence to submit.  The appellant has been 
afforded several VA medical examinations in connection with 
the claims (most recently,  in August 2005), and he reports 
of those examinations are of record.  The appellant has been 
notified of his entitlement to a hearing before the RO and/or 
before the Board, but he has not indicated any desire for 
such a hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence in connection with the claim.  
In February 2006, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) indicating that he had no 
further evidence to submit.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases to include 
hypertension, which are manifested to a compensable degree 
(10 percent for cardiovascular diseases) within a prescribed 
period after discharge from service (one year for 
cardiovascular diseases), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R.§§ 3.307, 3.309 (2005).



A.  Hypertension

The appellant's service medical records are silent in regard 
to any in-service presence of hypertension.  The report of 
his pre-retirement physical examination in March 1970 noted a 
current blood pressure of 130/80 and also included notations 
that the heart, vascular system, and lungs and chest were 
"normal."

The first medical indication of hypertension after the 
appellant's discharge from service is an internal medicine 
clinical note from the Camp Lejeune Naval Regional Medical 
Center (NRMC) dated in March 1975, stating that a retiree 
quadrennial physical examination had noted systemic 
hypertension.   An electrocardiogram (ECG) performed at Camp 
Lejeune NRMC in September 1975 resulted in a clinical 
impression of hypertension; an accompanying treatment note 
states "HBP [high blood pressure] recently discovered."  
The appellant presented to the Camp Lejeune NRMC in February 
1976 complaining of chest pain; the clinical impression was 
"uncontrolled hypertension."  Thereafter, during subsequent 
treatment notes at Camp Lejeune NRMC for a variety of 
complaints, the appellant was continuously monitored for 
hypertension.   

An August 1991 treatment note by East Carolina Internal 
Medicine, P.A., noted past history of intermittent mild 
hypertension; his blood pressure on that occasion was 
170/104.  In July 1995 the same provider noted "markedly 
elevated" blood pressure (210/104) as a "relatively new 
finding."  A follow-up treatment note in August 1995 made an 
actual diagnosis of hypertension; subsequent treatment notes 
from the same provider through August 2002 indicate that the 
condition responded to medication

The appellant had a VA-contracted physical examination in 
March 2003 pursuant to an unrelated claim (service connection 
for a bronchial carcinoma).  During that examination his 
current blood pressure was noted as 120/74 sitting, 120/80 
standing, and 120/78 reclining.

The appellant had a VA-contracted hypertension examination in 
August 2005 during which the examiner noted current blood 
pressures of 167/86, 166/67, and 165/85.  The examiner 
diagnosed essential hypertension, uncontrolled, and opined 
that it is not as likely as not that the appellant's 
hypertension is related to military service, as there are no 
documented in-service blood pressure records that support a 
diagnosis of hypertensive or hypervascular disease in 
service.

The Board notes that the evidence discussed above shows that 
the appellant has been competently diagnosed with current 
hypertension.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000) .  

In this case, as noted above, hypertension was not shown in 
service or for several years thereafter, and there is no 
medical opinion establishing a medical nexus between 
hypertension and service.  In fact, in the only competent 
medical opinion directly addressing the etiology of 
hypertension, the August 2005 VA examiner stated that such a 
nexus is not shown.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

B.  A Heart Disability

The appellant's service medical records are silent in regard 
to any in-service presence of a heart disorder; the report of 
his pre-retirement physical examination in March 1970 
included a notation that the heart was "normal."  

As noted above, while service connection may be presumed for 
cardiovascular diseases shown to be manifested to a degree of 
10 percent disabling within the post service year, there is 
no evidence that coronary artery disease or any other heart 
disability  was present to a compensable degree during the 
requisite period following the appellant's discharge from 
service in July 1970.  As noted above, the appellant had an 
ECG at the Camp Lejeune NRMC in February 1973, three years 
after his discharge, which resulted in a summary of "normal 
ECG."  

The earliest medical evidence regarding a cardiac condition 
(other than hypertension, discussed above) is an August 1991 
treatment note by East Carolina Internal Medicine, P.A., of 
shortness of breath diagnosed as "new onset chest pain;" 
the appellant apparently had a coronary bypass immediately 
thereafter in August 1991.  In May 1993 the same provider 
noted ongoing treatment for coronary artery disease, but 
there is no indication in this provider's notes as to the 
etiology of the disorder.

The appellant received inpatient treatment at Craven Regional 
Medical Center in January 1995 for pneumonia; the discharge 
summary noted history of arteriosclerotic cardiovascular 
disease, status post coronary artery bypass grafting.  A 
subsequent inpatient treatment note (for pneumothorax) by the 
same provider in May 2002 noted that the appellant had not 
had problems with his heart since the bypass grafting ten 
years previously, but gives no indication that the condition 
existed prior to 1991.

The appellant had a VA-contracted physical examination in 
March 2003 pursuant to an unrelated claim (service connection 
for a bronchial carcinoma).  The examiner noted that the 
heart was currently within normal limits, with normal rhythm 
and rate and no enlargement.  The examiner noted a history of 
coronary artery bypass (times three) with a well-healed 
incision.

The appellant had a VA-contracted cardiac examination in 
August 2005 in which the examiner noted history of coronary 
artery disease with onset in August 1991.  The examiner 
diagnosed coronary artery disease with coronary artery bypass 
graft (4 vessel) and opined that it is not at least as likely 
as not that the coronary artery disease is related to 
military service, because there are no episodes of cardiac 
complaints in service medical records on which to establish a 
nexus. 

As noted above, establishing entitlement to service 
connection for a disability requires not just evidence of a 
current disability, but also medical evidence of a nexus 
between the claimed disability and military service.  See 
Boyer, 210 F.3d at 1353;  D'Amico, 209 F.3d at 1326; Hibbard, 
13 Vet. App. at 548; In this case, there is a competent, 
current diagnosis of current coronary artery disease, but no 
medical evidence of a nexus between that condition and the 
appellant's military service.  

As noted above, no heart disability was shown in service, or 
for many years thereafter.  In fact, the first diagnosis of 
any heart disability--coronary artery disease-was in August 
1991, more than 20 years after service.  The Board points out 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

There also is no medical opinion even suggesting a nexus 
between current coronary artery disease and military service.  
As noted above, the August 2005 VA medical examiner stated 
that such nexus could not be established, and no contrary 
opinion has been presented or identified.  

C.  Peripheral Vascular Disease

The appellant's service medical records are silent in regard 
to any in-service presence of a vascular disorder and the 
report of  his pre-retirement physical examination in March 
1970 included a notation that the vascular system was 
"normal."

The first medical indication of a vascular disorder is a 
September 1996 treatment note by East Carolina Internal 
Medicine, P.A., noting onset of "classic claudication of the 
legs and buttocks" apparently beginning approximately six 
months previously.  Beginning in October 1996, the appellant 
received treatment from Coastal Surgical Specialists for 
peripheral vascular disease with intermittent claudication.  
Subsequent notes by these two providers show that 
claudication symptoms remained stable and that peripheral 
pulses were present but diminished.

The appellant had a VA-contracted physical examination in 
March 2003 pursuant to an unrelated claim (service connection 
for a bronchial carcinoma).  The examiner noted history of 
peripheral vascular disease but observed no edema or 
varicosities of the extremities.

The appellant had a VA-contracted cardiac examination in 
August 2005 in which the examiner noted history of 
intermittent claudication and diagnosis of peripheral 
vascular disease.  The examiner diagnosed advanced peripheral 
vascular disease, previously established and controlled with 
medication.   The examiner opined that it is not at least as 
likely as not that peripheral vascular disease is related to 
military service, because there is insufficient evidence to 
support periods of intermittent claudication while on active 
duty or to make an association between any disease entities 
and military service.
    
The evidence discussed above shows that the appellant has 
been competently diagnosed with peripheral vascular disease.  
However, as with the other claims on appeal, there is no 
medical evidence of a nexus between the current diagnosed 
disorder and the appellant's military service, and such a 
nexus is a required to establish entitlement to service 
connection.  See Boyer, 210 F.3d at 1353; D'Amico, 209 F.3d 
at 1326; Hibbard, 13 Vet. App. at 54.  

As noted above, peripheral vascular disease was not shown in 
service.  There is no diagnosis of the disease until 
September 1996, more than 25 years after the appellant's 
discharge from service; again, this is a factor that weighs 
against the claim for service connection.  See Maxson, 230 
F.3d at 1333;  Shaw, 3 Vet. App. at 365.  Moreover, as with 
the other claims, the August 2005 VA examiner's opinion is 
the only medical opinion to directly address whether there is 
a nexus between the disability and service, and that opinion 
weighs against the claim. 

D.  All disabilities

For the reasons listed above, the Board finds that the claims 
for service connection for hypertension, for a heart 
disability, and for peripheral vascular disease must be 
denied.  

In adjudicating each claim, in addition to the medical 
evidence, the Board has considered the appellant's 
assertions.  However, as indicated above, each claim on 
appeal turns on the question of whether there is a medical 
relationship between the claimed disability and service.  
However, as a layman without the appropriate medical training 
and expertise, the appellant simply is not competent to 
render a probative opinion on a medical matter-such as 
whether there is a medical relationship between his current 
low back disability and his military service.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, his assertions in this regard have no probative 
value. 

In reaching these conclusions,  the Board also has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against each 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for peripheral vascular disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


